TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00390-CV


Crystal Sabrina Trujillo and Lee Adcock, Appellants

v.


Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 209988-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	This Court previously abated this appeal for the trial court to make certain findings,
including whether a new trial should be granted.  See Tex. R. App. P. Ann. § 263.405(b), (d)
(West Supp. 2006).  The trial court has found that a new trial is necessary.  Accordingly, without
regard to the merits, we vacate the trial court judgment and remand for a new trial.  See Tex. R. App.
P. 43.2.

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Vacated and Remanded
Filed:   August 24, 2007